DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (PG PUB 2004/0260235).
Re claim 1, Douglas discloses a needle hub 200 (Fig 1) comprising: a core mounting structure (labeled in annotated Fig A below); a first panel and a second panel (both labeled in annotated Fig B below) connected to the core mounting structure with an opening (labeled in annotated Fig B below) formed between the first panel and the second panel (as seen in Fig 5); a needle 210 (Fig 1) fixedly attached to the core 
    PNG
    media_image1.png
    553
    518
    media_image1.png
    Greyscale
latch to a medical device (as seen in Fig 1).
   
    PNG
    media_image2.png
    507
    548
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    349
    635
    media_image3.png
    Greyscale

Re claim 2, Douglas discloses a second actuation lever 230 (Fig 1) cantilevered at a central portion thereof (at the same location as the first actuation lever is cantilevered in annotated Fig A above) from the core mounting structure and having an actuation button (labeled in annotated Fig C above) disposed at a proximal free end and a latch 231 (Fig 1) disposed at a distal free end (as seen in Fig 1,4 and 5 there are two actuation levers 230 having the same configurations), wherein the first actuation lever and second actuation lever are configured to releasably couple the needle hub to a medical device 100 (as seen in Fig 2).
Re claim 3, Douglas discloses that distal ends of the first and second panels are configured to engage an upper surface of the medical device (as seen in Fig 2).  
Re claim 4, Douglas discloses an insertion device 10 (Fig 1) comprising: a needle hub 200 (Fig 1) according to claim 1 (as set forth in the rejection of claim 1 above); and an infusion set base 100 (Fig 1) including: a central post (labeled in annotated Fig D below) extending from a portion of the infusion set base; a head (labeled in annotated Fig D below) disposed at a proximal end of the post; and an 

    PNG
    media_image4.png
    349
    547
    media_image4.png
    Greyscale

Re claim 5, Douglas discloses that the latch is configured to removably engage the undercut of the infusion base (as seen in Fig 2).
Re claim 6, Douglas discloses a second actuation lever pivotally connected to the core mounting structure (as seen in Fig 4, the device includes two levers 230). 
Re claim 7, Douglas discloses a latch 231 (Fig 1) disposed at a distal free end of the second actuation lever (as seen in Fig 1, both levers 230 include a latch 231) for removably engaging the undercut of the infusion set base (as seen in Fig 2).  
Re claim 8, Douglas discloses that at least a portion of the needle is disposed in a needle cavity defined by the core mounting structure for inserting into a patient’s skin (as seen in Fig 1, needle 210 is embedded in a cavity of the core mounting structure).

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that Douglas does not disclose that “needle 210 [which is used to read upon the “needle” of claim 1] can be inserted into a patient” because “needle 210 does not extend distally beyond the bottom of the connecting hub 200, and therefore, would not reach a patient’s skin”. The Examiner respectfully disagrees that needle 210 does not read on the claim 1 limitation of “a needle fixedly attached to the core mounting structure for insertion into a patient”. As written, claim 1 only requires the needle be capable of being inserted into a patient without specifying how that insertion must occur.  Since one of ordinary skill in the art would recognize that needle 210 can be inserted into a patient either alone or with the entire needle hub in various situations (for example, insertion of the needle 210 into a portion of tissue that is raised relative to surrounding tissue and fits between latches 231 or insertion of the entire needle hub 200 into an opening of the body), the limitation as presently claimed is met. Based on Applicant’s remarks, the Examiner believes that Applicant intends for the needle to extend distally further than the rest of the needle hub so as to pierce tissue that is distal of the rest of the needle hub; however, this configuration is not claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783